DETAILED ACTION
This is the first action on the merits for application 17/532,665 filed November 22, 2021.
This application is a divisional application of application 16/554,302 (now patent 11,183,965), which is a divisional of application 15/138,018 (now patent 10,461,6822), which claims priority to provisional documents 62/200,262 and 62/217,580.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DANNING (US PG PUB 2013/0340810).
Regarding claim 1, DANNING teaches a method of mounting a solar panel (“solar module”, 12/12A) in a solar panel mounting assembly (“solar module mounting system”, paragraph [0009], “solar array” or “solar power system”, paragraphs [0042] or [0043]) that includes a mounting bracket (The “brace assembly” or “coupler”, 50, is interpreted as the mounting bracket as figure 2D shows the engagement of the brace assembly/coupler with the solar panel 12. Paragraph [0050] teaches the modules to be mounted using the brace assemblies.) and a helical drive (DANNING shows two interpretations of the helical drive. Firstly, an interpretation of unit 52 “height adjustment device” comprising “base” 110, “rotatable height adjuster”, 112, and “fixed threaded member”, 114, reads on the “helical drive”. Secondly, just the “fixed threaded member”, 114, is interpreted to read on the helical drive. In both interpretations, components 112 and 114 are threaded (per paragraphs [0065] and [0067]), which reads on a helical or spiral construction.), wherein the mounting bracket (50) is vertically adjustable by the helical drive (52 (first interpretation) and/or 114 (second interpretation)) (Figure 2B and paragraphs [0065], [0070] and [0071] cooperate to make clear component 114 is adjusted by rotating component 112 to raise the mounting bracket 50 upward or downward relative to the base, rendering vertical adjustment by operation of the helical drive.), the method comprising steps of: 
mounting the solar panel (12A) in the mounting bracket (50) (shown to be engaged in figures 2D-2F); and 
after the step of mounting, vertically adjusting a height of the mounting bracket (50) by operating the helical drive (DANNING teaches the timing of adjustment in two locations. Firstly, the last sentence of paragraphs [0014] and [0015] teach the height adjustment to occur on the solar module itself, requiring mounting or coupling of the solar module on the installed mounting device prior to adjustment, fulfilling the claim. Secondly, paragraph [0082] of DANNING details adjustment of the heights of the array (comprising the solar panels) “when installing and/or servicing the array” via the height adjustment mechanism (52 and/or component 114 interpreted as the helical drive). It is the position of the examiner that administering height adjustment during “servicing” would necessarily require the panels to be previously mounted or installed on the mounting assembly prior to said height adjustment, fulfilling the claim. In the alternative, DANNING clearly states the beneficial arrangement of the height adjustment device access on the top side of the mounting bracket, as shown in figure 2B and discussed in paragraphs [0014] and [0082] for ease of access. For this reason, there are reasonably only two instances when adjustment of the module height can be performed. The first is after the braces/mounting brackets are installed on the roof but before the modules are mounted (such as figure 2H which shows the placement of the frame or brace portions 50A/B but not a mounting of all the modules). The second is after the modules are installed within the roof installed braces/mounting hardware. Based on the capabilities of the device of DANNING allowing for access to the height adjustment device (or helical drive) before and after mounting, the selection of either of these instances of adjustment is well within the ambit of one of ordinary skill to utilize to enable levelling the solar array. In addition, the adjustment of the device height following mounting and full installation would ensure a completed, final array installation which is level based on the topography of the installation site, rendering the selection of vertically adjusting the mounting bracket height after mounting the solar panel obvious.).

Regarding claim 2, DANNING teaches the helical drive (52 which includes components 112/114 (first interpretation) or 114 alone (second interpretation)) includes a helical thread (Threading 130 on component 112 as described in paragraphs [0065] and [0067] would necessarily be mirrored by component 114 for engagement, rendering helical threading on both components 112 and 114.) extending from a bottom of the helical drive (lower portion of component 112 shown as 130 and/or the lower portion of the interior of component 114) to a top of the helical drive (engagement portion 132 of 112 or the top of the interior of component 114) (Please note the claim requires threading to “a” bottom and “a” top, not necessarily requiring this to be the top or bottom. For this reason, any threading can be interpreted to be within a bottom to a top of the engagement or threading portion of the helical drive, reading on the claim. Moreover, figure 2B shows threading from a top to a bottom of component 130 at the locations described above. Moreover, in the alternative, the use of threading over the entire length of the helical drive would obviously allow for maximum height adjustment, giving the most length for height adjustment.).

Regarding claim 3, DANNING teaches the step of vertically adjusting the height of the mounting bracket (50) by operating the helical drive (52 and/or 114) includes vertically moving the helical drive (Paragraphs [0070] and [0071] teach the height is vertically adjusted upward or downward by fixing component 114 to the mounting bracket 50 (herein 56, taught in paragraph [0051] to be part of the mounting bracket) then rotationally engaging the rotating component 112 causing upward or downward movement of the mounting bracket. This movement reads on vertically moving the helical drive portion (114, either alone or as part of the first interpretation 52) as required by the claim.).

Regarding claim 4, according to the first interpretation of the helical drive of claim 1, DANNING teaches the step of vertically moving the helical drive (52, portion 114 moving herein) includes moving the helical drive (52, more specifically here component 112) along teeth and grooves of a stanchion (52, more specifically here component 114) by rotating the helical drive (52, comprising 112 rotating per paragraph [0071]) about a central axis of the helical drive (Component 52 includes a common central axis about which threaded portion 112 rotates to engage with the threaded portion 114 to impart vertical movement to the mounting bracket per paragraphs [0070]-[0071].).

Regarding claim 5, DANNING teaches the step of vertically adjusting the height of the mounting bracket (50) by operating the helical drive (52, per the first interpretation) includes rotating the helical drive by a tool (Paragraphs [0064], [0069] and [0082] discuss the use of a tool to engage the top surface of height adjustment device (52, reading on the helical drive).).  

Regarding claim 6, DANNING teaches further comprising a step of inserting the tool through an
aperture defined by the mounting bracket and into an aperture defined by the helical drive (Paragraphs [0063] and [0064] detail the insertion of the tool through “height adjustment aperture”, 102, which reads on the aperture of the instant claim, present in the mounting bracket portion 56.).  

Regarding claim 7, DANNING teaches a method of mounting a solar panel (“solar module”, 12/12A) in a solar panel mounting assembly (“solar module mounting system”, paragraph [0009], “solar array” or “solar power system”, paragraphs [0042] or [0043]) that includes a mounting bracket (The “brace assembly” or “coupler”, 50, is interpreted as the mounting bracket as figure 2D shows the engagement of the brace assembly/coupler with the solar panel 12 for mounting. Paragraph [0050] teaches the modules to be mounted using the brace assemblies.) and a helical drive (DANNING shows two interpretations of the helical drive. Firstly, an interpretation of unit 52 “height adjustment device” comprising “base” 110, “rotatable height adjuster”, 112, and “fixed threaded member”, 114, reads on the “helical drive”. Secondly, just the “fixed threaded member”, 114, is interpreted to read on the helical drive. In both interpretations, components 112 and 114 are threaded (per paragraphs [0065] and [0067]), which reads on a helical or spiral construction.), wherein the mounting bracket (50) is vertically adjustable by the helical drive (52 (first interpretation) and/or 114 (second interpretation)) (Figure 2B and paragraphs [0065], [0070] and [0071] cooperate to make clear component 114 is adjusted by rotating component 112 to raise the mounting bracket 50 upward or downward relative to the base.), the method comprising steps of: 
vertically adjusting a height of the mounting bracket (50) by operating the helical drive (52 (first interpretation) and/or 114 (second interpretation)) (Figure 2B and paragraphs [0065], [0070] and [0071] cooperate to make clear component 114 is adjusted by rotating component 112 to raise the mounting bracket 50 upward or downward relative to the base, rendering vertical adjustment by operation of the helical drive.); 
and after the step of vertically adjusting, mounting the solar panel in the mounting bracket (Paragraph [0082] of DANNING details adjustment of the heights of the mounting brackets/couplers 50 “when installing and/or servicing the array” via the height adjustment mechanism (52 and/or component 114 interpreted as the helical drive). The adjustment of the mounting hardware 50 at installation would necessarily include adjusting the height of the couplers/mounting hardware prior to panel installation, fulfilling the claim. In the alternative, DANNING clearly states the beneficial arrangement of the height adjustment device access on the top side of the mounting bracket, as shown in figure 2B and discussed in paragraphs [0014] and [0082] for ease of access. For this reason, there are reasonably only two time periods when adjustment of the module height can be performed. The first is after the braces/mounting hardware/couplers are installed on the roof but before the modules are mounted (such as figure 2H which shows the placement of the frame or brace portions 50A/B but not a mounting of all the modules). The second is after the modules are installed within the braces. Based on the capabilities of the device of DANNING allowing for access to the height adjustment device before and after mounting, the selection of either of these instances of adjustment is well within the ambit of one of ordinary skill to utilize to enable levelling the solar array. In addition, the adjustment of the device height prior to solar module mounting would enable an approximate or consistent starting point for installing all panels at a consistent level, rendering the selection of vertically adjusting the mounting bracket height prior to mounting the solar panel obvious.).

Regarding claim 8, under the second interpretation of the helical drive, DANNING further teaches moving a stanchion (exterior cylinder of 114) along a length of a base member (112/110)(Component 114 is interpreted to be movable along the length of the base member to allow for vertical height adjustment (paragraph [0070]-[0071].), wherein that is fixed to a roof (Paragraph [0065] teaches base member portion 110 which comprises 112 to be fixed to the roof.), and 
securing the stanchion (114) on the base member (112/110) before the step of mounting the solar panel in the mounting bracket (By engaging the threads of components 114 and 112 (of the helical drive), the stanchion 114 is interpreted to be secured on the base member component 112. Engagement of the components is the crux of the height adjustment device of DANNING, rendering this step achieved at installation.).
  
Regarding claim 9, DANNING teaches the helical drive (52 which includes components 112/114 (first interpretation) or 114 alone (second interpretation)) includes a helical thread (Threading 130 on component 112 as described in paragraphs [0065] and [0067] would necessarily be mirrored by component 114 for engagement, rendering helical threading on both components 112 and 114.) extending from a bottom of the helical drive (lower portion of component 112 shown as 130 and/or the lower portion of the interior of component 114) to a top of the helical drive (engagement portion 132 of 112 or the top of the interior of component 114) (Please note the claim requires threading to “a” bottom and “a” top, not necessarily requiring this to be the top or bottom. For this reason, any threading can be interpreted to be within a bottom to a top of the engagement or threading portion of the helical drive, reading on the claim. Moreover, figure 2B shows threading from a top to a bottom of component 130 at the locations described above. Moreover, in the alternative, the use of threading over the entire length of the helical drive would obviously allow for maximum height adjustment, giving the most length for height adjustment.).

Regarding claim 10, DANNING teaches the step of vertically adjusting the height of the mounting bracket (50) by operating the helical drive (52 and/or 114) includes vertically moving the helical drive (Paragraphs [0070] and [0071] teach the height is vertically adjusted upward or downward by fixing component 114 to the mounting bracket 50 (herein 56, taught in paragraph [0051] to be part of the mounting bracket) then rotationally engaging the rotating component 112 causing upward or downward movement of the mounting bracket. This movement reads on vertically moving the helical drive portion (114) as required by the claim.).

Regarding claim 11, according to the first interpretation of the helical drive of claim 1, DANNING teaches the step of vertically moving the helical drive (52, portion 114 moving herein) includes moving the helical drive (52, more specifically here component 112) along teeth and grooves of a stanchion (52, more specifically here component 114) by rotating the helical drive (52, comprising 112 rotating per paragraph [0071]) about a central axis of the helical drive (Component 52 includes a common central axis about which threaded portion 112 rotates to engage with the threaded portion 114 to impart vertical movement to the mounting bracket per paragraphs [0070]-[0071].).

Regarding claim 12, DANNING teaches the step of vertically adjusting the height of the mounting bracket (50) by operating the helical drive (52, per the first interpretation) includes rotating the helical drive by a tool (Paragraphs [0064], [0069] and [0082] discuss the use of a tool to engage the top surface of height adjustment device (52, reading on the helical drive).).  

Regarding claim 13, DANNING teaches further comprising a step of inserting the tool through an
aperture defined by the mounting bracket and into an aperture defined by the helical drive (Paragraph [0064] details the insertion of the tool through “height adjustment aperture”, 102, which reads on the aperture of the instant claim.).  

Regarding claim 14, DANNING teaches a method of mounting a solar panel (“solar module”, 12/12A) in a solar panel mounting assembly (“solar module mounting system”, paragraph [0009], “solar array” or “solar power system”, paragraphs [0042] or [0043]) that includes a base member (110/112, shown as part of the base of the installation in figure 2B) fixed to a roof (Paragraph [0051] teaches the base member is fixed to the roof.), a stanchion (Component 50, wherein the vertical rectangular shape of component 50 of figure 2D reads on the tower of instant application’s disclosure of “stanchion (tower)” in paragraph [0059] of the instant application.) moveable along a length of the base member (Component 50 moves along the length of the base member 110/112 during installation or engagement of the interior components, see paragraph [0070]), and a mounting bracket (frame 13, shown in figure 2D to hold or mount the solar panel laminate 14 there within, reading on a bracket that mounts the solar device) coupled to the stanchion (Figure 2F shows coupling or engagement of frame portion 13 with stanchion 50.), wherein the mounting bracket (13) is vertically adjustable by a helical drive (The threading of components 112 and 114 is interpreted as the helical drive, wherein these components engage to vertically adjust the height of the stanchion 50 which in turn will move the engaged mounting bracket 13, per paragraphs [0070] and [0071].), the method comprising steps of: 
moving the stanchion (50) along the length of the base member (110/112) (Component 50 moves along the length of the base member 110/112 during height adjustment in installation or initial engagement of the interior components, see paragraph [0070]); and 
after the step of moving the stanchion (interpreted as initial installation or engagement between the stanchion (50) and the base member (112/110), necessary for the height adjustment mechanism to engage), vertically adjusting a height of the mounting bracket (13) by operating the helical drive (Fulfillment of this limitation is interpreted to occur at either of two times. Firstly, following initial installation of the stanchion (coupler) on the base and before installation of the panel to the stanchion or coupler of the claim. Secondly, following installation of the stanchion (coupler) on the base and installation of the panel therein. The first interpretation is taught in paragraph [0082] of DANNING. In this citation, DANNING teaches adjustment of the heights of the stanchion/couplers 50 “when installing” via the height adjustment mechanism (threaded portions of 112/114). The adjustment of the coupler 50 at installation, would necessarily include adjusting the couplers/stanchion after installation but prior to panel installation (13/12/14), fulfilling the claim. Since the mounting bracket 13 is installed on the coupler/stanchion 50 (as shown in figure 2F), this allows for indirect vertical adjustment of the mounting bracket via the helical drive. The second interpretation of this limitation is also taught in paragraph [0082] of DANNING. DANNING details adjustment of the heights of the couplers (stanchion) “when installing and/or servicing the array” via the height adjustment mechanism. It is the position of the examiner that administering height adjustment during “servicing” would obviously require the panels to be previously mounted or installed prior to said height adjustment, fulfilling the claim. In the alternative, DANNING clearly states the beneficial arrangement of the height adjustment device access on the top side of the mounting hardware, as shown in figure 2B and discussed in paragraphs [0014] and [0082] for ease of access. For this reason, there are reasonably only two time periods when adjustment of the module height can be performed, as detailed in the interpretation of this limitation above. The first is after the base portion/coupler/stanchion are installed on the roof but before the modules are mounted on to the mounting assembly (such as figure 2H which shows the placement of the frame or brace portions 50A/B but not a mounting of all the modules). The second is after the panels are installed within the mounting bracket and attached to the coupler/stanchion. Based on the capabilities of the device of DANNING allowing for access to the height adjustment device before and after mounting, the selection of either of these instances of adjustment is well within the ambit of one of ordinary skill to utilize to enable levelling the solar array.).

Regarding claim 15, DANNING teaches a step of mounting the solar panel (12/12A) in the mounting bracket (13) (Paragraph [0044] teaches the component 13 to engage or mount the laminate 14, interpreted to a read on a solar panel as it is a laminated panel of solar cells.).  

Regarding claim 16, as addressed in the first interpretation of the final limitation of claim 14 above, DANNING teaches the step of mounting the solar panel (12/14) in the mounting bracket (13) occurs after the step of vertically adjusting the height of the mounting bracket (13) (Paragraph [0082] of DANNING teaches adjustment of the heights of the stanchion/couplers 50 “when installing” via the height adjustment mechanism (threaded portions of 112/114). The adjustment of the coupler 50 at installation, would necessarily include adjusting the couplers/stanchion after installation but prior to panel installation (13/12/14), fulfilling the claim. Since the mounting bracket 13 is installed on the coupler/stanchion 50 (as shown in figure 2F), this allows for indirect vertical adjustment of the mounting bracket via the helical drive. In the alternative, DANNING clearly states the beneficial arrangement of the height adjustment device access on the top side of the mounting hardware, as shown in figure 2B and discussed in paragraphs [0014] and [0082] for ease of access. For this reason, there are reasonably only two time periods when adjustment of the module height can be performed, as detailed in the interpretation of this limitation above. The first is after the base portion/coupler/stanchion are installed on the roof but before the modules are mounted on to the mounting assembly (such as figure 2H which shows the placement of the frame or brace portions 50A/B but not a mounting of all the modules). The second is after the panels are installed within the mounting bracket and attached to the coupler/stanchion. Based on the capabilities of the device of DANNING allowing for access to the height adjustment device before and after mounting, the selection of either of these instances of adjustment is well within the ambit of one of ordinary skill to utilize to enable levelling the solar array.).

Regarding claim 17, as addressed in the second interpretation of the final limitation of claim 14 above, wherein the step of mounting the solar panel (12/14) in the mounting bracket (13) occurs before the step of vertically adjusting the height of the mounting bracket (13).  (The second interpretation of this limitation is taught in paragraph [0082] of DANNING which details adjustment of the heights of the couplers (stanchion) “when installing and/or servicing the array” via the height adjustment mechanism. It is the position of the examiner that administering height adjustment during “servicing” would obviously require the panels to be previously mounted and the mounting bracket to be installed prior to said height adjustment, fulfilling the claim. In the alternative, DANNING clearly states the beneficial arrangement of the height adjustment device access on the top side of the mounting hardware, as shown in figure 2B and discussed in paragraphs [0014] and [0082] for ease of access. For this reason, there are reasonably only two time periods when adjustment of the module height can be performed, as detailed in the interpretation of this limitation above. The first is after the base portion/coupler/stanchion are installed on the roof but before the modules are mounted on to the mounting assembly (such as figure 2H which shows the placement of the frame or brace portions 50A/B but not a mounting of all the modules). The second is after the panels are installed within the mounting bracket and attached to the coupler/stanchion. Based on the capabilities of the device of DANNING allowing for access to the height adjustment device before and after mounting, the selection of either of these instances of adjustment is well within the ambit of one of ordinary skill to utilize to enable levelling the solar array.).

Regarding claim 18, DANNING teaches a step of securing the stanchion (50) on the base member (112/110). (Paragraph [0071] teaches the fixed attachment of threaded member 114 (part of the helical drive) to the stanchion (lower portion 54 is shown to be part of component 50 in figure 2B). Paragraph 65 details the engagement of the base portion 110/112 to the rotatable height adjuster 114, via the internal threading of component 114 and the external threading of component 112 (interpreted as the helical drive). This threaded engagement provides a secure connection of the stanchion (50) to the base member (112/110) via component (114). This indirect connection secures the stanchion on the base member as required by the claim.)

Regarding claim 19, DANNING teaches  the step of vertically adjusting the height of the mounting bracket (13) by operating the helical drive (threaded portions of 112 and 114) includes vertically moving the helical drive. (Paragraphs [0070] and [0071] teach the height is vertically adjusted upward or downward by fixing component 114 to the mounting bracket 50 (herein 56, taught in paragraph [0051] which directly attaches to the mounting bracket (13) as shown in figure 2F) then rotationally engaging the rotating component 112 causing upward or downward movement of the mounting bracket (13). This movement reads on vertically moving the helical drive portion (114) as required by the claim.).

Regarding claim 20, DANNING teaches the step of vertically adjusting the height of the mounting bracket (13) by operating the helical drive (threaded portions of 112 and 114) includes rotating the helical drive by a tool (Paragraphs [0064], [0069] and [0082] discuss the use of a tool to engage the top surface of height adjustment device (112, reading on the helical drive).).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SCHAEFER et al (US PG PUB 2010/0192505, as supplied by the applicant in the IDS of 11/22/21 and utilized in prosecution in the parent documents) also teaches the use of a helical drive to adjust the height of a mounting bracket within a solar array (see figures 20-26, 36, 40, 43, 46, 54 and their associated disclosure).
DANNING (US PG PUB 2013/0340358) addressed the same disclosure as the cited document herein.
WEST et al (US PG PUB 2014/0158184, as supplied by the applicant in the IDS of 11/22/21) is interpreted to feature a helical drive in figures 6-9 showing height adjustment per the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        10/7/2022